DETAILED ACTION
This communication responsive to the Application No. 16/558,327 filed on September 03, 2019. Claims 1-17 are pending and are directed towards system and method for INFORMATION PROCESSING APPARATUS AND NON-TRANSITORY COMPUTER READABLE MEDIUM.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2019 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length [currently the abstract has 156 words]. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (“authenticating unit that…, a transmitting unit that…, a detecting unit that…, a determining unit that…, an identifying unit that…, an obtaining unit that…, a notifying unit that…, authenticating means for…, transmitting means for …, detecting means for…, a determining means for…”)  in claim 1-15 and 17. Structures for these units and means can be found in Figs. 3-5 and related paragraphs in the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16 and 17 recite in part “a determining unit/means that determines.....whether or not the user is holding the portable device.” It is unclear why it is necessary to determine whether the user is holding the portable device, since it is already disclosed in the authenticating step that the user is holding a portable device. 
Claims 1, 16 and 17 recite in part “a transmitting unit that transmits an action instructing signal for issuing an instruction to perform an action to a portable device” it is unclear whether this portable device in this limitation is the same portable device held by the user in the authentication step, or a different portable device. For examination purposes, the examiner interpreted both to be the same portable device. 
Claims 1, 16 and 17 recite the limitation “a determining unit that determines, when the action instruction signal is transmitted at the at least one of the plurality of radio wave output intensities, by determining whether or not the change corresponds to the action instructed by the action instruction signal, whether or not the user is holding the portable device that is associated with the authenticated user” is vague not clear. The sequence of the steps is not understood. For examination purposes the examiner interpreted the limitation to recite “a determining unit that determines, when the action instruction signal is transmitted at the at least one of the plurality of radio wave output intensities, whether or not the user is holding the portable device that is associated with the authenticated user, based on detecting the change corresponds to the action instructed by the action instruction signal”
Claims 3-8 recite in part “wherein after the user is authenticated by the authenticating unit, the transmitting unit transmits the action instructing signal…” it is unclear how the authentication of the user is done before transmitting the action instructing signal and detecting the response to decide whether the user holding the portable device present or not. For examination purposes, the user authentication step is interpreted as mapped in the independent claims.
Claims 2-15 depend on claim 1, thus also inherit the same rejection as its independent claim 1 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 16-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 19-20 of US Application No. 16/556,179. Although some of the conflicting claims are not identical, they are not patentably distinct from each other.  Both the current invention and US Application No. 16/556,179. are drawn to a methods and systems for initiating a communication session.  
Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
             Instant Application
          Co-pending Application
Claim 1:
            An information processing apparatus comprising: 
            an authenticating unit that authenticates a user who is holding a portable device; 
            a transmitting unit that transmits an action instructing signal for issuing an instruction to perform an action to a portable device that is associated with the user at a plurality of radio wave output intensities selectively, via a radio communication line; 
            a detecting unit that detects, for at least one of the plurality of radio wave output intensities, a change of a status of the portable device that is being held by the user; and 
            a determining unit that determines, when the action instruction signal is transmitted at the at least one of the plurality of radio wave output intensities, by determining whether or not the change corresponds to the action instructed by the action instruction signal, whether or not the user is holding the portable device that is associated with the authenticated user.

Claim 1:
An information processing apparatus comprising: 
an authenticating unit that authenticates a user who is holding a portable device; 
a transmitting unit that transmits an action instructing signal for issuing an instruction to perform an action to a portable device that is associated with the user, via a radio communication line; 

a detecting unit that detects a change of a status of the portable device that is being held by the user; and 

a determining unit that determines, by determining whether or not the change corresponds to the instructed action, whether or not the user is holding the portable device
Claim 2: 
            The information processing apparatus according to Claim 1, further comprising: 
           an identifying unit that identifies identification information of the portable device that is associated with the user who is authenticated by the authenticating unit, 
            wherein the transmitting unit transmits the action instructing signal to the portable device corresponding to the identification information.

Claim 2: 
            The information processing apparatus according to Claim 1, further comprising: 
            an identifying unit that identifies identification - 42 -information of the portable device that is associated with the user, 
            wherein the transmitting unit transmits the action instructing signal for issuing the instruction to perform the action to the portable device with the identification information.

Claim 16: 
            A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: 
           authenticating a user who is holding a portable device; transmitting an action instructing signal for issuing an instruction to perform an action to a portable device that is associated with the authenticated user at a plurality of radio wave output intensities selectively, via a radio communication line; 
            detecting, for at least one of the plurality of radio wave output intensities, a change of a status of the portable device that is being held by the authenticated user; and 
            determining, when the action instruction signal is transmitted at the at least one of the plurality of radio wave output intensities, by determining whether or not the detected change corresponds to the action instructed by the transmitted action instruction signal, whether or not the authenticated user is holding the portable device that is associated with the authenticated user.  
Claim 19: 
            A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: 
            authenticating a user who is holding a portable device; transmitting an action instructing signal for issuing an instruction to perform an action to a portable device that is associated with the user, via a radio communication line; 
            detecting a change of a status of the portable device that is being held by the user; and 
            determining, by determining whether or not the change corresponds to the instructed action, whether or not the user is holding the portable device.
Claim 17: 
            An information processing apparatus comprising: 
            authenticating means for authenticating a user who is holding a portable device; 

           transmitting means for transmitting an action instructing signal for issuing an instruction to perform an action to a portable device that is associated with the user at a plurality of radio wave output intensities selectively, via a radio communication line; 
            detecting means for detecting, for at least one of the plurality of radio wave output intensities, a change of a status of the portable device that is being held by the user; and 
            determining means for determining, when the action instruction signal is transmitted at the at least one of the plurality of radio wave output intensities, by determining whether or not the change corresponds to the action instructed by the action instruction signal, whether or not the user is holding the portable device that is associated with the authenticated user.

Claim 20:
            An information processing apparatus comprising: 
            authenticating means for authenticating a user who is holding a portable device; 
          
             transmitting means for transmitting an action instructing signal for issuing an instruction to perform an action to a portable device that is associated with the user, via a radio communication line; 
             detecting means for detecting a change of a status of the portable device that is being held by the user; and 
            determining means for determining, by determining whether or not the change corresponds to the instructed action, whether or not the user is holding the portable device.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis US 2017/0103647 A1.

As per claims 1, 16 and 17, Davis teaches an information processing apparatus comprising: 
an authenticating unit that authenticates a user who is holding a portable device (comparing received authentication information with authentication information stored in memory sites of electronic locking device 100 is but one method of authenticating access and other known methods and techniques of authenticating access may have utility in various embodiments. Davis, para [0100]) (permitting access to the user holding the smart device. Davis, para [0134]); 
a transmitting unit that transmits an action instructing signal for issuing an instruction to perform an action to a portable device that is associated with the user at a plurality of radio wave output intensities selectively, via a radio communication line (access control server 460 transmits to optical signal generator 404, or otherwise provides via the webpage, authentication information that is responsive to the request message. In accordance with various embodiments, access control server 460 can transmit authentication information along with instructions causing optical signal generator 404 to present the authentication information as wireless optical signal 102 in step 1006, for example by causing the light source of a display screen associated with optical signal generator 404 to emit visible light at a certain frequency, intensity, or other measurable characteristic […] via wireless optical signal 102 for a predetermined time, or until user action interrupts the transmission. Davis, para [0098]) (access control server 460 is configured to communicate across the same WLAN or alternatively, if communication network 450 and access control server 460 are both connected to the Internet. Skilled persons will appreciate that a WLAN refers to a wireless computer network that links two or more devices within a limited area, such as a building or school. A WLAN can be implemented using various wireless networking protocols, including IEEE 802.11 (Wi-Fi) and other similar communication protocols operating in a frequency range typically between 2.4 GHz and 5.9 GHz. Alternatively, communication network 450 can be a wireless wide area network (WWAN), such as a cellular network whereby optical signal generator 404 connects to the Internet and retrieves authentication information from access control server 460 using cellular communication technologies. Davis, para [0062]); 
a detecting unit that detects, for at least one of the plurality of radio wave output intensities, a change of a status of the portable device that is being held by the user (Photodetector 130 receives the authentication information via wireless optical signal 102 in step 1010 and converts the optical signal to a corresponding electrical signal (carrying the authentication information) to provide to microprocessor. Davis, para [0100]); and 
a determining unit that determines, when the action instruction signal is transmitted at the at least one of the plurality of radio wave output intensities, by determining whether or not the change corresponds to the action instructed by the action instruction signal, whether or not the user is holding the portable device that is associated with the authenticated user (the user positions optical signal generator 404 to facilitate delivery of wireless optical signal 102 to photodetector 130 of electronic locking device 100. […] However, the desired orientation of optical signal generator 404 may vary with the design of the access control system and the communication protocols used to implement wireless optical signal 102. Davis, para [099]) (If microprocessor 112 determines that received authentication information corresponds to stored authentication information in a manner authorizing access [which implies that the user is holding the portable device that is associated with the authenticated user], it causes delivery of increased electrical power to electric motor 150 in step 1014, thereby actuating a blocking member to open or unlock the entry point. Davis, para [0100]).

As per claim 2, Davis teaches the information processing apparatus according to Claim 1, further comprising: an identifying unit that identifies identification information of the portable device that is associated with the user, wherein the transmitting unit transmits the action instructing signal for issuing the instruction to perform the action to the portable device with the identification information. (access control server 460 can be configured to require the user of optical signal generator 404 to authenticate his or her identity prior to transmitting the requested access code, for example by entering in a user name and password or by utilizing other known methods to authenticate the user. Davis, para [0061]-[0063]) (access control server 460 can store in memory sites associated therewith, information indicating the time and date that authentication information was requested, the identification of the user or device requesting the information, whether authentication information was transmitted to a remote device, and various other access control information as may be utilized by devices in the system. Davis, para [0071] [0097]) (optical signal generator 404 may provide access control server 460 with information identifying the signal generator or the user, such as a media access control (MAC) address or biometric information associated with the user. Davis, para [0127]-[0128])

As per claim 9, Davis teaches the information processing apparatus according to Claim 1, wherein the action instructing signal instructs the portable device to cause a visual change (transmit authentication information along with instructions causing optical signal generator 404 to present the authentication information as wireless optical signal 102 in step 1006, for example by causing the light source of a display screen associated with optical signal generator 404 to emit visible light at a certain frequency, intensity, or other measurable characteristic […] via wireless optical signal 102 for a predetermined time, or until user action interrupts the transmission. Davis, para [0098]) (Access control server 460, by causing the alternating display of these rectangles of varying hue, such as by an animation or video, causes the display screen to emit VLC signals in the form of optical pulses (e.g. pulses of varying intensity). Davis, para [0120]), and wherein the detecting unit detects the visual change of the portable device as a change of the status (Photodetector 130 receives the authentication information via wireless optical signal 102 in step 1010 and converts the optical signal to a corresponding electrical signal (carrying the authentication information) to provide to microprocessor. Davis, para [0100])( Photodetector 130 can, for example, measure the intensity (e.g. lux) of the pulses and convert (e.g. sampling the optical signals to perform analog-to-digital conversion) the optical signal into a corresponding electrical signal. In this manner, VLC signals generated by a light source associated with the display screen can, according to the pattern of the visual content of the webpage, transmit information serially (i.e. one bit at a time) to photodetector 130. Davis, para [0120]).

As per claim 10, Davis teaches the information processing apparatus according to Claim 9, wherein the action instructing signal instructs the portable device to emit light (transmit authentication information along with instructions causing optical signal generator 404 to present the authentication information as wireless optical signal 102 in step 1006, for example by causing the light source of a display screen associated with optical signal generator 404 to emit visible light at a certain frequency, intensity, or other measurable characteristic […] via wireless optical signal 102 for a predetermined time, or until user action interrupts the transmission. Davis, para [0098]) (Access control server 460, by causing the alternating display of these rectangles of varying hue, such as by an animation or video, causes the display screen to emit VLC signals in the form of optical pulses (e.g. pulses of varying intensity). Davis, para [0120]), and wherein the detecting unit shoots an image including the portable device to detect light emission of the portable device (Photodetector 130 receives the authentication information via wireless optical signal 102 in step 1010 and converts the optical signal to a corresponding electrical signal (carrying the authentication information) to provide to microprocessor. Davis, para [0100])(Photodetector 130 can, for example, measure the intensity (e.g. lux) of the pulses and convert (e.g. sampling the optical signals to perform analog-to-digital conversion) the optical signal into a corresponding electrical signal. In this manner, VLC signals generated by a light source associated with the display screen can, according to the pattern of the visual content of the webpage, transmit information serially (i.e. one bit at a time) to photodetector 130. Davis, para [0120]) (photodetector 130 may be an imager, such as an active pixel-sensor (APS) imager incorporating a plurality of charge-coupled device (CCD) image sensors or complementary metal-oxide-semiconductor (CMOS) image sensors. Davis, para [0043]).

As per claim 11, Davis teaches the information processing apparatus according to Claim 9, further comprising: an obtaining unit that obtains an action from the user, wherein the action instructing signal displays letter information on a display unit of the portable device, and wherein the detecting unit detects a change of the status of the portable device in accordance with the letter information obtained by the obtaining unit (Becca can receive, at optical signal generator 404, a short message service (SMS) text message containing a reference to a webpage. A reference to a webpage can be any information permitting a computing device (e.g. smart device) to navigate to the webpage, including a uniform resource locator (URL) hyperlink or other information associated with a resource hosted on the Internet. Turning now to FIG. 20, an access notification message 2000 can include additional information to provide context for the reference to the website. Here, access notification message 2000 is an SMS text message and the reference to the website is a URL hyperlink. In the example depicted by FIG. 20, an SMS text message accessed via optical signal generator 404 includes contextual information that suggests the transmitted URL hyperlink provides access to “John Smith's Front Door.” While a URL hyperlink is included in the message depicted in FIG. 20, it will be understood that such a message may contain information in other formats. Davis, para [0126]).

As per claim 12, Davis teaches the information processing apparatus according to Claim 1, further comprising: an obtaining unit that obtains an action from the user, wherein the detecting unit detects a change of the status of the portable device in accordance with the action of the user obtained by the obtaining unit (Photodetector 130 receives the authentication information via wireless optical signal 102 in step 1010 and converts the optical signal to a corresponding electrical signal (carrying the authentication information) to provide to microprocessor. Davis, para [0100]) (Photodetector 130 can, for example, measure the intensity (e.g. lux) of the pulses and convert (e.g. sampling the optical signals to perform analog-to-digital conversion) the optical signal into a corresponding electrical signal. In this manner, VLC signals generated by a light source associated with the display screen can, according to the pattern of the visual content of the webpage, transmit information serially (i.e. one bit at a time) to photodetector 130. Davis, para [0120])[Photodetector acts as both obtaining unit that receive the authentication information from the user, and a detection unit that detect a change of the status of the portable device based on the obtained information].

As per claim 14, Davis teaches the information processing apparatus according to Claim 1, wherein the portable device is worn by the user and includes a sensor that detects bio-information of the user (optical signal generator 404 transmits biometric information associated with the user to access control server 460 in order to authenticate the user. Davis, para [0063]) (that access control server 460 can utilize other types of information to verify the user's request, such as biometric information measured by optical signal generator. Davis, para [0107]).

As per claim 15, Davis teaches the information processing apparatus according to Claim 1, wherein the portable device is worn by the user and includes a sensor that detects positional information of the user (Optical signal generator 404 can be any electronic device capable of generating optical signals that can be received and converted by photodetector 130, including, for example, a smart device such as commercially available smartphones and tablets. As used in this disclosure, the term “smart device” refers to a network device that is generally connected to other devices or networks and can operate to some extent interactively and autonomously. Examples of smart devices include smartphones (e.g. Apple iPhone, Android phones, etc.), tablets and phablets (e.g. Apple iPad, Amazon Kindle, Google Nexus, Samsung Note etc.), smart watches (e.g. Apple Watch, Samsung Gear, etc.), personal desktop computers, laptop computers, to identify a few specific electronic devices. Davis, para [0054]) (GPS information associated with the position of the user. Davis, para [0107]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis US 20170103647 A1 in view of Matsuhara US 2017/0359776 A1.

As per claims 3 and 4, Davis teaches the information processing apparatus according to Claims 1 and 2. Davis teaches authenticating a user and sending action instructing signal using different communication protocols with a different frequency range as explained in claim 1. But, Davis does not explicitly teach changing intensities values based on detected change in the portable device.
However, Matsuhara teaches the transmitting unit transmits the action instructing signal at a first radio wave output intensity, and in a case where a change of the status of the portable device is not detected by the detecting unit, the transmitting unit transmits the action instructing signal at a second radio wave output intensity that is stronger than the first radio wave output intensity (When MFP 100 acquires the first information of the intensity of radio waves from portable terminal device 200a as a communication maintenance target, it is often the case that the distance between MFP 100 and portable terminal device 200a is long and portable terminal device 200a exists outside the range RA1 [change of status is not detected inside the range RA!]. Therefore, it is often the case that the intensity of radio waves firstly acquired by MFP 100 is weaker than level LV1 at which direct wireless communication can be maintained, so that the direct wireless communication may be interrupted. When the acquired intensity of radio waves is weaker than level LV1, MFP 100 executes the beam forming at the intensity of radio waves which is adequately strong with respect to portable terminal device 200a, so that the intensity of radio waves which portable terminal device 200a receives exceeds level LV1. Matsuhara, para [0117]) (When MFP 100 executes the beam forming with respect to portable terminal device 200a, the intensity of radio waves in the direction of portable terminal device 200a becomes locally strong, so that the intensity of radio waves which portable terminal device 200a receives increases exponentially [the change in portable device status is represented by the change of the intensity signal received by the MFP from the portable. When Portable device move far, MFP increase intensity exponentially to keep communication uninterrupted]. Davis, para [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Davis in view of Matsuhara’s teachings. One would be motivated to do so, to initiate communication with portable device. (Matsuhara, para [0117])

As per claims 5 and 6, Davis teaches the information processing apparatus according to Claims 1 and 2. Davis teaches authenticating a user and sending action instructing signal using different communication protocols with a different frequency range as explained in claim 1. Also, Davis teaches performing an action when a predetermined time has elapsed since the authentication information has been sent (photodetector 130 is configured to detect incoming optical signals from a remote source (such as optical signal generator 404) for a predetermined period of time, this enabled period being shorter than the disabled period described in step 902. For example, photodetector 130 may be enabled for a period no greater than 10% of the disabled period described in step 902. If photodetector 130 detects an optical signal from optical signal generator 404 during the time period described in step 906, the method proceeds to step 908 where optical signal generator 404 transmits authentication information to electronic locking device 100 via wireless optical signal 102. Skilled persons will appreciate that an optical signal detected by photodetector 130 in step 906 may indeed comprise authentication information and that detection (step 906) and transmission of authentication information (step 908) are described as separate steps for clarity purposes only. Otherwise, if photodetector 130 fails to detect an incoming signal from optical signal generator 404 within the predetermined period of time in step 906, the method returns to step 902 where photodetector 130 is again disabled. The length of the predetermined periods of time that photodetector 130 is disabled and enabled may vary, depending for example on the type of optical signals utilized (e.g. VLC versus IRC versus UVC), the desired power consumption of electronic locking device 100, and the desired responsiveness of the device. Davis, para [0093]). But, Davis does not explicitly teach that this action is the transmitting unit transmits the action instructing signal at a second radio wave output intensity that is stronger than the first radio wave output intensity.
However, Matsuhara teaches the transmitting unit transmits the action instructing signal at a second radio wave output intensity that is stronger than the first radio wave output intensity (When MFP 100 acquires the first information of the intensity of radio waves from portable terminal device 200a as a communication maintenance target, it is often the case that the distance between MFP 100 and portable terminal device 200a is long and portable terminal device 200a exists outside the range RA1 [change of status is not detected inside the range RA!]. Therefore, it is often the case that the intensity of radio waves firstly acquired by MFP 100 is weaker than level LV1 at which direct wireless communication can be maintained, so that the direct wireless communication may be interrupted. When the acquired intensity of radio waves is weaker than level LV1, MFP 100 executes the beam forming at the intensity of radio waves which is adequately strong with respect to portable terminal device 200a, so that the intensity of radio waves which portable terminal device 200a receives exceeds level LV1. Matsuhara, para [0117]) (When MFP 100 executes the beam forming with respect to portable terminal device 200a, the intensity of radio waves in the direction of portable terminal device 200a becomes locally strong, so that the intensity of radio waves which portable terminal device 200a receives increases exponentially [the change in portable device status is represented by the change of the intensity signal received by the MFP from the portable. When Portable device move far, MFP increase intensity exponentially to keep communication uninterrupted]. Davis, para [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Davis to send the action instructing signal at a different stronger intensity wave when a predetermined of time has passed since sending the first signal as disclosed in Matsuhara’s teachings. One would be motivated to do so, to try different wave intensities to initiate communication with portable device. (Matsuhara, para [0117])

As per claims 7 and 8, Davis teaches the information processing apparatus according to Claims 1 and 2. Davis teaches authenticating a user and sending action instructing signal using different communication protocols with a different frequency range as explained in claim 1. But, Davis does not explicitly teach changing intensities values based on detected change in the portable device.
However, Matsuhara teaches the transmitting unit transmits the action instructing signal at a first radio wave output intensity, and in a case where a change of the status of the portable device is not detected by the detecting unit, the transmitting unit transmits the action instructing signal at a second radio wave output intensity that is weaker than the first radio wave output intensity (the user C who possesses the portable terminal device 200c performs the operation for leaving the room, and leaves the room RM as shown by arrow AR31. When MFP 100 detects the user C left the room [change of status is not detected from the portable device when leaving the connection area] RM based on the information recorded on entering/leaving room table 321, MFP 100 removes portable terminal device 200c from communication maintenance targets. MFP 100 adjusts the intensity of radio waves which wireless communication unit 122 emits, so that the intensity of radio waves which portable terminal device 200d (a portable terminal device farthest away from MFP 100) which receives the weakest intensity of radio waves among portable terminal devices 200a, 200b, and 200d as communication maintenance targets receives is at the minimum level at which radio waves of the direct wireless communication with MFP 100 are not interrupted. Matsuhara, para [0213]) (when it is determined that another portable terminal device as a communication maintenance target does not exist (NO at S411), CPU 101 weakens the intensity of radio waves at the minimum value. Matsuhara, para [0229]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Davis in view of Matsuhara’s teachings. One would be motivated to do so, to reduce the power consumption. (Matsuhara, para [0014])

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Davis US 20170103647 A1 in view of Fujinuma et al. US 7,711,961 B2 (hereinafter “Fujinuma”).

As per claim 13, Davis teaches the information processing apparatus according to Claim 1. Davis does not explicitly teach a notifying unit that notifies, in a case where the determining unit determines that the user who is authenticated by the authenticating unit is not holding the portable device that is associated with the authenticated user, a predetermined notification destination that the authenticated user is not holding the portable device that is associated with the authenticated user. 
However, Fujinuma teaches a notifying unit that notifies, in a case where the determining unit determines that the user who is authenticated by the authenticating unit is not holding the portable device that is associated with the authenticated user, a predetermined notification destination that the authenticated user is not holding the portable device that is associated with the authenticated user (Upon starting the process requested by the user 41 or the like, the application function unit 31 discriminates whether or not the user 41 is a rightful person with reference to the authentication information in the memory mentioned above. If he is the rightful person, the requested process is executed. If it is not admitted that the user 41 is the rightful person, the user 41 is notified of a message showing that the process is not executed by such a reason by a proper message […] at the stage when the electronic apparatus 1 is not put on the user, the electronic apparatus 1 does not accept any operation. Only when the user 41 wears it, the personal authentication is executed from the biogenic information of the user 41. If the user 41 is not a person with the rightful authority, the operation of the electronic apparatus 1 is not accepted yet. Fujinuma, Col. 6 lines 18-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Davis in view of Fujinuma’s teachings. One would be motivated to do so, to authenticate the user of the portable device. (Fujinuma, Abstract)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Adachi US 2021/0321223 A1 directed to a personal portable terminal includes a transmitter that transmits a position determination signal to be used for position determination to a position determination device.
B. Hayashi US 2018/0276924 A1 directed to vehicle-mounted device, portable device, and vehicle wireless communication system. 
C. Saito US 2016/0352939 A1 directed to control method of image forming apparatus
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492